Exhibit 10.30
AGREEMENT AND RELEASE






hpunifiedlogocolorlarge.jpg [hpunifiedlogocolorlarge.jpg]


This Agreement and Release (the “Agreement and Release”) is made and entered
into by and between Rob Stauder, a resident of the State of Oklahoma,
(“Employee”) and Helmerich & Payne International Drilling Co., a Delaware
corporation (“Company”). This Agreement and Release shall become effective on
the eighth day after Employee signs and delivers this Agreement to Company (the
“Effective Date”), provided that Employee does not revoke this Agreement prior
to such date pursuant to Paragraph 4.b. below, and provided further that
Employee signs this Agreement on or before July 31, 2020.


1.Employee acknowledges and agrees that employment with Company as SVP & Chief
Engineer, and in any other capacity, shall terminate effective July 17, 2020
(the “Separation Date”). Employee’s total compensation, payments and benefits
from Company shall be as follows (in each case less applicable statutory
deductions and authorized withholdings):


a.    Employee will receive regular pay through the Separation Date.


b.    Employee will be paid for all earned but unused vacation as of the
Separation Date.


c.    Employee will receive, under separate cover, general information regarding
rights to elect health insurance continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).


Nothing in this Agreement and Release is intended to impair Employee’s right to
any of the benefits listed in this Paragraph 1. Employee’s participation in
other Company benefit plans and programs as of the Separation Date will end or
change due to employment termination based on the terms of those plans and
programs, which shall continue in effect in accordance with their terms.


2.Provided Employee agrees to and accepts the terms of this Agreement and
Release, complies with the obligations of this Agreement and Release, and does
not timely revoke acceptance, Employee will be eligible to receive:


a.    A lump sum payment in the amount of $750,289.14, less applicable
withholdings and deductions (the “Separation Payment”), plus, a lump sum equal
to 18 months of COBRA in an amount equal to $22,729.68.


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 2






b.    Notwithstanding anything in the applicable Restricted Stock Award
Agreements to the contrary, immediately prior to the Effective Date of this
Agreement, an additional 18,886 shares of the Restricted Stock previously
granted to Employee pursuant to the restricted stock awards dated 11/04/2019
shall vest, which results in Employee owning a total of 18,886 shares of vested
Restricted Stock as more specifically set forth in Exhibit A (the “Vested
Stock”). Except as set forth on Exhibit A, Employee acknowledges and agrees that
the Employee has no further stock, stock options, other equity interests or
rights to purchase any equity interests in the Company of any kind.


Employee agrees that the Separation Payment represents additional consideration
beyond that to which Employee is entitled and is sufficient consideration for
execution of this Agreement and Release, including the release of claims against
Company. The Separation Payment will be processed only after Employee completes
and returns this Agreement and Release, and, following the expiration of seven
(7) days from the date Employee returns the Agreement and Release.


3.    In exchange for the Separation Payment described in Paragraph 2 of this
Agreement and Release, Employee agrees, on behalf of himself, and his legal
representatives, heirs and beneficiaries, to fully and forever relieve, release
and discharge Company, its past, present and future successors, assigns, parent,
subsidiaries, operating units, affiliates and divisions (and the agents,
representatives, officers, directors, managers, members, partners, employees and
attorneys of such entities) (hereinafter collectively referred to as the
“Released Parties”), from all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs, expenses, damages, actions, and causes of
action, whether in law or in equity, whether known or unknown, suspected or
unsuspected, arising from Employee’s employment with and termination from
Company, as well as any injuries or damages suffered during the course of
Employee’s employment with Company, including, but not limited to, any and all
claims pursuant to the Age Discrimination in Employment Act of 1967, as amended,
(29 U.S.C. §621, et seq.), including the Older Workers Benefit Protection Act,
which prohibits age discrimination in employment; Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e, et seq.), as amended by the Civil Rights Act of
1991, which prohibits discrimination and/or harassment in employment based on
race, color, national origin, religion or sex; the Civil Rights Act of 1966 (42
U.S.C. §1981, 1983 and 1985), which prohibits violations of civil rights;
Section 510 of the Employment Retirement Income Security Act of 1974, as amended
(29 U.S.C. § 1140), which protects employees from employment discrimination
relative to certain employee benefits; the Americans with Disabilities Act of
1990, as amended (42 U.S.C. §12101, et seq.) which prohibits discrimination
against the disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. §2601,
et seq.), which provides medical and family leave; the Genetic Information
Nondiscrimination Act (GINA), which prohibits discrimination based on genetic
information; USERRA, which prohibits discrimination based on U.S. military
service; the Fair Labor Standards Act (42


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 3




U.S.C. §201, et seq.), including the Wage and Hour Laws relating to payment of
wages; and all other federal, state and local laws and regulations relating to
Employee’s employment with Company.


This general waiver and release of liability also includes, but is not limited
to, a release of the Released Parties by Employee of any claims for severance
pay or severance benefits beyond those specifically set forth herein, breach of
contract, mental pain, suffering and anguish, emotional upset, impairment of
economic opportunities, unlawful interference with employment rights,
defamation, intentional or negligent infliction of emotional distress, fraud,
wrongful termination, wrongful discharge in violation of public policy, breach
of any express or implied covenant of good faith and fair dealing, that Company
has dealt with Employee unfairly or in bad faith, and all other common law
contract and tort claims. The Separation Payment is consideration to which
Employee would not otherwise be entitled by virtue of employment or separation
of employment with Company.


4.    In exchange for the Separation Payment, Employee further acknowledges and
agrees as follows:


a.    Before signing this Agreement and Release, Employee was given a period of
45 days in which to review and consider it; Employee has, in fact, carefully
reviewed this Agreement and Release; and that Employee is entering into it
voluntarily and of his or her own free will. Further, Employee acknowledges that
Company hereby encourages Employee in writing to show and discuss this Agreement
and Release with Employee’s attorney before signing it and that, to the extent
Employee wished to do so, Employee has done so. If Employee signs this Agreement
and Release before the end of the 45-day period, Employee also acknowledges that
such early signing was completely voluntary, and Employee had reasonable and
ample time in which to review this Agreement and Release.




Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 4




b.    For a period of seven (7) days after Employee signs this Agreement and
Release, Employee has the right to revoke acceptance by providing notice, in
writing to Ms. Debra Stockton, General Counsel, Helmerich & Payne, Inc., 1437 S.
Boulder Ave., Suite 1400, Tulsa, Oklahoma 74119-3623 (if delivered by certified
mail, return receipt requested, hand-delivered or delivered by overnight
delivery service). This Agreement and Release will not become fully effective
and enforceable until after the expiration of such seven (7) day revocation
period and the Separation Payment will not be made until after the expiration of
the seven (7) day revocation period.


c.    Employee’s acceptance of the Separation Payment at any time more than
seven (7) days after Employee signs this Agreement and Release confirms that
Employee did not revoke assent to this Agreement and Release and that it is
fully effective and enforceable.


d.    Employee is not waiving any rights or claims that may arise after this
Agreement and Release has been signed by Employee.


e.    As of the date of execution and affirmation of this Agreement and Release,
Employee has received all compensation and benefits to which Employee is
entitled from employment with Company.


f.    As of the date of execution and affirmation of this Agreement and Release,
Employee has received all leave to which Employee is entitled under Company’s
leave policies, and applicable state and federal laws.


g.    As of the date of execution and affirmation of this Agreement, Employee
has not filed any action, complaint, charge, grievance or requested arbitration
against Company.


5.    Employee acknowledges and agrees that the decision to accept the
Separation Payment is entirely voluntary and of Employee’s own choosing.
Employee also acknowledges and agrees that Employee’s employment with Company
has been permanently and irrevocably severed. Employee further agrees that
Company shall not have any obligation at any time in the future to re-employ
Employee. Employee further agrees that if Employee does seek re-employment or
any other arrangement with Company under which Employee would receive
compensation for services performed by Employee, a rejection by Company of
Employee’s application or inquiry will not constitute a violation of this
Agreement and Release or a violation of law in any manner whatsoever.


6.    Employee hereby represents, warrants and agrees that Employee has complied
with, and at all times hereafter will comply with, Employee’s obligations under
any agreements and documents that Employee executed for Company’s benefit at the
commencement of or during the Employee’s employment (including,


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 5




without limitation, any confidentiality, non-disclosure or proprietary
information agreements). Such agreements shall continue to be in full force and
effect in accordance with their terms.


7.     As a condition of the Separation Payment, Employee agrees to participate
fully with the Company or its counsel, at location(s) and time(s) reasonably
requested by the Company or its counsel, concerning, among other things, the
transitioning of job responsibilities, providing a list of contacts at customers
and vendors with whom Employee has had a relationship during employment with the
Company, providing additional information regarding ongoing tasks and projects
as requested, the proper transfer of all relevant passwords or other login
information, in the future and/or following the Effective Date of this
Agreement. Employee further agrees to cooperate fully, truthfully and in good
faith upon the reasonable request of Company, in assisting Company with (a)
investigating, prosecuting or defending any claim that arises out of or relates
in any manner to Employee’s employment with Company; (b) responding to or
preparing for any government audit, investigation or inquiry that arises out of
or relates in any manner to Employee’s employment with Company; and (c)
assisting the preparation or audit of Company’s financial statements for any
period of time when Employee was employed by Company. Employee understands that
such full, truthful and good faith cooperation includes being physically present
and available to work with Company and its attorneys and auditors to investigate
and prepare for claims and to testify truthfully. Company will reimburse
Employee for any reasonable out-of-pocket expenses that Employee may incur in
connection with such cooperation.


8.     With regard to Company property, Confidential Information of Company, and
disparagement of Company, Employee understands, acknowledges, and agrees as
follows:


a.    Employee agrees to return to Company, on or before the Separation Date,
any property belonging to Company, including, without limitation, computer
equipment, office keys, credit and telephone cards, cellular phones or pagers,
ID and access cards, etc., and any and all original and duplicate copies of any
work product and of files, financial or other confidential records, calendars,
books, employee handbooks, records, notes, notebooks, manuals, computer disks,
diskettes and any other magnetic and other media materials in Employee’s
possession or under Employee’s control belonging to Company or containing
confidential or proprietary information concerning Company and its partners,
principals, officers, directors, employees, consultants, clients,
representatives and agents (whether acting as agents or in individual
capacities) or operations. Employee also agrees to take all actions requested to
remove Employee’s name as a signatory to any accounts maintained or established
by Company or its affiliates. By signing this Agreement and Release, Employee
confirms that Employee will not retain in his possession or under his control
any of the documents or materials


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 6




described in this subparagraph, and that Employee will not be entitled to
receive the Separation Payment unless and until all such documents and materials
are returned to Company, in the same condition as when it was issued to
Employee, less reasonable wear and tear.


b.    “Confidential Information” shall have the meaning set forth in the
Proprietary Information, Intellectual Property, Non-Competition and
Non-Solicitation Agreement which Employee has previously signed, and shall
include any information not previously disclosed to the public or to the trade
by Company with respect to Company’s facilities, plans, systems and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
reports and other Company-related information, computer hardware and software,
and financial information (including the revenues and expenses associated with
the mission or business of Company). Employee understands and acknowledges that
in the course of employment, Employee acquired Confidential Information,
disclosure of which could cause Company substantial losses and damages which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Employee covenants and agrees with Company that Employee
will not, at any time, except with the prior written consent of the President,
directly or indirectly disclose to any person any Confidential Information that
Employee has learned by reason of Employee’s association with Company.


c.    Employee understands and acknowledges that Company’s ability to protect
Confidential Information for the exclusive knowledge and use of Company is of
great competitive importance and commercial value to Company and that improper
use or disclosure by Employee is likely to result in unfair or unlawful
competitive activity. Employee confirms that all Confidential Information is and
shall remain the exclusive property of Company. All business records,
information, papers, electronic data and documents kept or made by Employee
relating to the business of Company shall be and remain the property of Company.
Employee shall not retain copies of any written materials or electronic
information not previously made available to the public, or other records,
electronic information and documents made by Employee or coming into Employee’s
possession concerning the business or affairs of Company without the written
consent of the President.


d.    Employee agrees to refrain from communicating, directly or indirectly, now
or at any time in the future, whether in writing, orally or electronically, (i)
any false, disparaging or defamatory comment or communication concerning Company
or the Released Parties; or (ii) any such communication that could reasonably be
expected to be detrimental to the reputation or business or financial prospects
of Company or any of the Released Parties.


9.Employee agrees to the confidentiality and non-solicitation provisions of this
Agreement and Release (i) in consideration for the compensation to be paid to


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 7




Employee under this Agreement and Release; (ii) to protect the trade secrets and
Confidential Information of Company or its affiliates disclosed or entrusted to
Employee by Company or its affiliates and the business goodwill of Company or
its affiliates developed through the efforts of Employee and Company and/or the
business opportunities disclosed or entrusted to Employee by Company or its
affiliates; and (iii) as an additional incentive for Company to enter into this
Agreement and Release.


10.Employee agrees and covenants that for eighteen (18) months following the
Separation Date, Employee will not directly solicit the sale of goods, services
or a combination of goods and services from the established customers of the
Company.


11.Employee further agrees and covenants that for eighteen (18) months following
the Separation Date, Employee will not, directly or indirectly on behalf of any
person (including Employee) or entity, actively or inactively, solicit, any
employee or independent contractor of Company or its affiliates to become
employees or independent contractors of another person or business.


12.Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which added 18
U.S.C. § 1833(b) to the United States Code), Employee acknowledges that
notwithstanding any other provision of this Agreement and Release, Employee will
not be held criminally or civilly liable under any federal or state trade secret
law for any disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement and Release is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such Section. Further, nothing in this Agreement and Release or any
other agreement between Employee and Company shall prohibit or restrict Employee
from making any disclosure of information or documents to any governmental
agency, legislative body, or self-regulatory organization.


13.Without limiting the remedies available to the Released Parties, Employee
acknowledges that a breach of any of the covenants contained in this Agreement
and Release may result in material irreparable injury to the Released Parties
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Released Parties shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction restraining
Employee from engaging in activities prohibited by this Agreement and Release or
such other relief as may be required to specifically enforce any of the
covenants contained in this Agreement and Release. A temporary or permanent
injunction may be entered without the necessity of posting a bond.


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 8






14.Employee agrees that the terms of this Agreement are confidential and that
Employee will not disclose any of such terms to any other person other than
Employee’s attorney, financial advisor, or spouse. Employee agrees that Employee
will instruct his attorney, financial advisor, and spouse not to disclose the
terms of this Agreement, and that any disclosure by them shall be deemed a
disclosure by Employee.


15.This Agreement and Release contains the entire agreement between Employee and
Company, and supersedes and terminates any and all previous agreements and
understandings between Employee and Company, except for any confidentiality,
non-disclosure, or intellectual property agreements you signed with the Company
with respect to your employment, as well as any award agreements that govern any
equity awards you were granted. This Agreement and Release may not be changed
orally, and no modification, amendment or waiver of any of the provisions
contained in this Agreement and Release, nor any future representation, promise
or condition in connection with the subject matter of this Agreement and
Release, shall be binding upon any party hereto unless made in writing and
signed by such party. Employee acknowledges that Company has made no promises,
commitments or representations to Employee other than those in this Agreement
and Release and that Employee has not relied upon any statement or
representation made by Company with respect to the basis or effect of this
Agreement and Release or otherwise.


16.The making of this Agreement and Release is not intended, and shall not be
construed, as an admission that the Released Parties, or any of them, have
violated any federal, state or local law, ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Employee.


17.The parties agree that this Agreement and Release may be used as evidence in
a subsequent proceeding in which either of the parties allege a breach of this
Agreement and Release.


18.In the event any provision or portion of a provision of this Agreement and
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the remaining portions shall remain in full force and effect. The
unenforceability or invalidity of a provision or portion of a provision of this
Agreement and Release in one jurisdiction shall not invalidate or render that
provision unenforceable in any other jurisdiction.


19.This Agreement and Release is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.




Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 9




20.Nothing in this Agreement including, but not limited to, the release of
claims, proprietary or confidential information, confidentiality, cooperation,
and non-disparagement provisions, shall be construed to prohibit Employee from
(i) filing a charge with, or participating in an investigation or proceeding
conducted by, the EEOC or any other federal, state or local agency charged with
the enforcement of any laws, or making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation; or
(ii) requiring notification or prior approval by Company of any reporting
described in clause (i).


21.This Agreement and Release is governed by the laws of the State of Oklahoma,
irrespective of the principles of conflicts of law.


22.Any dispute, controversy or claim arising out of or relating to this
Agreement and Release, or breach thereof, shall be finally settled by
arbitration before a single arbitrator in Tulsa, Oklahoma, in accordance with
the prevailing Commercial Rules of the American Arbitration Association. The
parties stipulate that the arbitrator shall apply Oklahoma law. Pending decision
by the arbitrator, the parties to this Agreement shall diligently proceed
pursuant to the terms and provisions hereof. In the event of a breach of
Paragraphs 8, 10 and 11 hereof, Company shall have, in addition to the rights
and obligations set forth in this Paragraph 22, the right to seek injunctive
relief from any court of competent jurisdiction. Judgment upon an arbitration
award may be rendered in any court having jurisdiction thereof, or application
may be made to any court for judicial acceptance of the award, or an order of
enforcement, as the case may be. This agreement to arbitrate shall include any
and all claims arising under this Agreement or any other claims relating to the
employment relationship, whether arising under federal or state laws.


23.The parties acknowledge that they have mutually reviewed the terms of this
Agreement and Release with their respective counsel and, accordingly, agree that
the rule of contract interpretation, that contracts shall be construed against
the drafter, shall not be applied in the event of a dispute requiring the
interpretation and enforcement of this Agreement and Release.
                    
READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT; IT HAS IMPORTANT LEGAL CONSEQUENCES AND INCLUDES A RELEASE AND WAIVER OF
KNOWN AND UNKNOWN CLAIMS.


[SIGNATURE PAGE TO FOLLOW]


Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 10








I acknowledge that I have read this Agreement and Release and that I understand
and voluntarily accept its terms.


THIS IS A LEGALLY ENFORCEABLE DOCUMENT.


Employee:                         Company:


/s/ Robert Stauder                    /s/ Valerie Vaughan
Signature                        


Valerie Vaughan
Director, Human Resources
& Organizational Development
Date: July 17, 2020        
                            


                            
                            










Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------






Exhibit A
VESTED STOCK


[omitted]














Proprietary and Confidential – Helmerich & Payne, Inc.    

--------------------------------------------------------------------------------

07/10/2020
Rob Stauder
Page 2






















Exhibit B


Affected Employees of the Company


[omitted]


Proprietary and Confidential – Helmerich & Payne, Inc.    